Citation Nr: 0837752	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Baltimore, Maryland RO.  During 
the course of the appeal, the veteran moved, and his file was 
permanently transferred to the Houston, Texas RO.  In 
April 2008, the Board remanded the claims for additional 
development.  The requested development has been completed.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in February 2008.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
currently diagnosed hearing loss is not a result of and was 
not aggravated by any established event, injury, or disease 
during active service.

3.  The evidence of record demonstrates that the veteran's 
currently diagnosed tinnitus is not a result of and was not 
aggravated by any established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1154, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004 and May 2008.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, the veteran reported on his June 1984 Report of 
Medical History (RMH) upon entry of active service that he 
was previously employed as a carpenter.  The June 1984 entry 
examination report indicates that the veteran had normal 
ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
10
LEFT
10
10
5
5
55
45

An in-service audiogram dated October 1984 revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
0
0
5
0
20
LEFT
15
5
0
5
10
25

A service treatment record from April 1985 indicates that the 
veteran was issued hearing protection.

On the veteran's August 1986 RMH at the conclusion of his 
active service, he indicated that he did not have hearing 
loss.  The August 1986 separation examination revealed 
puretone thresholds, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
5
LEFT
15
15
20
15
55
65

An uninterpreted private audiogram from December 2004 shows 
that the veteran had a history of a head injury.  It stated 
that the veteran had chronic ringing tinnitus.  The examiner 
observed that the veteran's hearing was normal from 250 
decibels to 2000 and then showed a mild to moderate and 
severe sensoneural dip in the left and right ears.

During an informal conference with a Decision Review Officer 
in August 2005, the veteran stated that while on active duty, 
he was in noisy places and exposed to high-pitched noises 
such as dishwashers.  It was noted that prior to active duty 
the veteran had no known noise exposure.

On his VA form 9 received by the RO in March 2006, the 
veteran stated that prior to entering the Navy, he did not 
have ringing in his ears.  Once he left active duty, he said 
he had ringing in his ears.  He reported that he blocked out 
the ringing.  He said that his ex-wife told him he needed a 
hearing aid.

During a VA examination in July 2008, the veteran reported 
that before entering the military, he did carpentry work in 
high-rise building construction for four years.  While on 
active duty, he worked on the mess deck and as a clerk with 
occasional service on work parties.  After leaving active 
duty, he worked as a carpenter for eight years and then in 
sales and management for 14 years.    He reported first 
noticing ringing in his ears after leaving the military, and 
he could not recall an initiating incident or specific time 
of onset.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
40
45
LEFT
20
25
20
45
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was normal hearing from 500 to 2000 Hertz with a 
mild to moderate sensorineural loss above 2000 Hertz in the 
right ear and a moderate to severe sensorineural loss above 
2000 Hertz in the left ear.  The examiner opined that the 
veteran's hearing did not change during active duty and 
stated that his current loss is not related to military 
service.  She explained that hearing tests at the 6000 Hertz 
threshold are notoriously affected by earphone placement 
during testing, and the 20 decibel change at that level from 
the veteran's hearing tests during active duty is not 
considered a significant change.  She also noted that the 
veteran worked on construction sites before enlisting in the 
Navy, spent most of his time on active duty doing office 
work, and noticed his tinnitus sometime after leaving active 
duty.  She opined that his tinnitus was less likely as not 
related to active duty noise and more likely due to exposure 
to high intensity noise as a carpenter for about 10 years 
both before and after active duty.

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

	(CONTINUED ON NEXT PAGE)



Analysis

Based upon the evidence of record, the Board finds the 
veteran's hearing loss and tinnitus were not incurred or 
aggravated as a result of an established event, injury, or 
disease during active service.  In this matter, the Board 
finds the opinion of the July 2008 VA examiner persuasive.  
The examiner reviewed the claims file and made specific 
reference to events in the veteran's history.  She performed 
all necessary tests and provided adequate reasons and bases 
for her opinion.  She opined that the veteran's hearing did 
not change during active duty, that his current hearing loss 
was not related to military service, and that the tinnitus 
was less likely as not related to active duty but more likely 
due to exposure to high intensity noise as a carpenter. No 
medical opinion or other competent medical evidence to the 
contrary has been presented. Without competent medical 
evidence that provides a link between the veteran's currently 
demonstrated hearing loss and the veteran's active duty 
service, service connection cannot be established.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board also finds the July 2008 examination was adequate 
for rating purposes.  The examiner fulfilled her requirements 
by eliciting information from the veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans' Affairs.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board observes that according to the evidence of record, 
the veteran's first recorded complaints of hearing loss and 
tinnitus were in 2004-nearly 18 years after he left active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the Board finds that the passage of nearly 18 
years between active duty and the veteran's complaints of 
hearing loss and tinnitus weighs against the veteran's 
claims.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced sensorineural hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for sensorineural hearing loss 
cannot be established on a presumptive basis.

The Board has also carefully considered the veteran's own 
statements regarding his symptoms.  Lay persons can attest to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against his claim and thus 
entitlement to service connection is not warranted.  
38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


